Citation Nr: 1619844	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  07-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative arthritis and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Peter Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

In July 2008, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge.  A transcript of the testimony has been associated with the Veteran's claims file.  In July 2008 and September 2011, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

In February 2009, the Board denied reopening the Veteran claim seeking service connection for a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Memorandum decision, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the decision.   

In November 2011, the Board determined that new and material evidence was sufficient to reopen service connection for a low back disability, and this issue was remanded to the AOJ for additional development.  The directed development has been completed, and the necessary medical opinions were obtained.  This case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran injured his low back in active service in October 1966, and the diagnosis was back strain; the service treatment records do not show any medical treatment for the low back after October 1966, and physical examination of the spine was normal upon separation examination in March 1967.  

2.  Symptoms of a low back disability were not chronic in service and have not been continuous since service separation, and the Veteran's current low back disability to include degenerative arthritis and degenerative disc disease did not manifest to a degree of 10 percent within a year of service separation. 

3.  The evidence of record makes it less likely than not that the Veteran's current low back disability to include degenerative arthritis and degenerative disc disease is related to disease or injury or other event in active service. 

4.  The evidence of record makes it less likely than not that the Veteran has a congenital defect or disease of the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include degenerative arthritis and degenerative disc disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in April 2003, May 2005, and January 2012.  The claim was readjudicated in March 2015.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  

All relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records have been obtained and are associated with the file.  VA treatment records and hospital reports dated from 1972 to 2012 are associated with the claims file.  Private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In April 2006, February 2012, and March 2015, the Veteran indicated that he had no additional evidence or information to submit in support of his claim.   

VA provided a VA examination in January 2015 and medical opinions were obtained as to the nature and likely etiology of the claimed disability.  The Board finds that the VA examination and medical opinions provide sufficient information upon which to fairly evaluate the Veteran's claim, and the medical evidence is therefore considered to be adequate for adjudication purposes.  The examination was performed by a medical professional who was fully apprised as to the Veteran's contentions, and the opinion was supported by a full rationale.  Moreover, neither the Veteran nor his representative has objected to the adequacy of either the examination or the medical opinions.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the July 2008 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error. 

2.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel has interpreted that a congenital defect can be subject to superimposed disease or injury, and, if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303; VAOPGCPREC 82-90.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

3.  Service Connection Analysis  

The Veteran contends that he injured his back in active service and that his current back disability is related to this in-service injury.  He also maintains that he has continued to experience back problems since his separation from service.  
By way of history, the Board notes that service connection for a low back disability was first denied by the RO in the June 1972 rating decision, and this denial was later confirmed in the December 1975, June 1985, September 1997 and June 2003 rating decisions.  In February 2009, the Board denied reopening the Veteran claim seeking service connection for a back disability.  The Veteran appealed the Board's decision to the Court.  In a February 2011 Memorandum decision, the Court vacated the Board's decision and remanded the matter for proceedings consistent with the decision.  The Court found that the Board provided an inadequate statement of reasons and bases because the Board failed to discuss whether the Veteran's lay statements were evidence of continuing symptoms of a lumbar spine disability.  The Court indicated that the Board was required to provide an adequate statement of reasons or bases for its finding that the lay statements submitted by the Veteran were not new and material, which the Board failed to do.  

In November 2011, the Board determined that new and material evidence was sufficient to reopen service connection for a low back disability and this issue was remanded to the AOJ for additional development.  The directed development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current low back disability first manifested many years after service separation and is not related to injury or event in active service.

Service treatment records show that the Veteran injured his low back in active service in October 1966 while unloading a truck.  An October 1966 service treatment record indicates that the Veteran strained his back while unloading a truck, and presented at the military clinic with complaints of back pain.  It was noted that the Veteran had some difficulty touching his toes but the remainder of his evaluation was negative for any abnormalities.  The Veteran presented at the clinic six days later for a follow up visit.  It was noted that his back condition showed signs of improvement, and the healthcare provider referred him to the physical therapy clinic for treatment.  Physical therapy notes indicate that the Veteran was treated with an ice massage and exercises.  The service treatment records do not show any medical treatment for the low back after October 1966.  At his March 1967 separation examination, the clinical evaluation of his spine was shown to be normal.  The Veteran denied having recurrent back pain on his medical history report.  The Veteran separated from active service in April 1967.  

There is no competent evidence of record showing a diagnosis of thoracolumbar spine arthritis or degenerative disc disease compensable to 10 percent within one year from service separation.  The September 1975 VA examination report indicates that x-ray findings suggested a narrowing between L4 and L5 interspaces but spondylosis was not diagnosed.  The first evidence of a diagnosis of arthritis or disc disease of the thoracolumbar spine substantiated by x-rays appeared in 1981, more than 10 years after service separation.  See the August 1981 lumbar spine x-ray examination report.  See also the January 2015 VA medical opinion.  Thus, presumptive service connection for lumbar spine arthritis and disc disease pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a low back disability either during active service or continuously since service separation.  

The Veteran contends that he has had low back pain since the injury in active service.  He also submitted lay statements from friends and family members which indicate that he has had back pain since service.  The Veteran and his family members and friends, as lay persons, are competent to describe a firsthand event and to describe observable symptoms such as back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's and other lay person's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning the back symptoms are inconsistent.  The service treatment records do not document chronic or recurrent low back symptoms.  As discussed in detail above, the Veteran sustained an injury to the low back in active service in October 1966 and he sought medical treatment.  However, the service treatment records show treatment for the back injury only in October 1966 and there is no other treatment.  The Veteran did not have any low back complaints upon separation examination in March 1967; physical examination of the spine was normal and he denied having recurrent back pain.  

The Board also finds that the service treatment records and the Veteran's statements generated at the time of active service are more probative than the Veteran's lay statements made years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The service treatment records are contemporaneous to the time period of the claimed symptoms.  The weight of the competent and credible evidence establishes that the Veteran was treated for back pain for one month, in October 1966, in active service and he did not have back symptoms and physical exam of the spine was normal upon service separation in April 1967.   

The record shows that the Veteran first reported having back pain in 1972, when he sought medical treatment at VA after a post service back injury.  The June 1972 VA hospital report indicates that the Veteran reported sustaining a work injury to the back in May 1972.  The assessment was low back strain.  The records indicate that the Veteran sustained a low back injury on May 23, 1972 when lifting machinery; the Veteran noticed immediate back pain.  The Veteran was hospitalized from June 8 to 26, 1972, and he was able to return to work on July 5, 1972.  The Veteran did not report the October 1966 back injury to the health care providers at that time. 

A July 1975 private medical evaluation by Dr. Payne indicates that the Veteran reported injuring his low back in service and he stated that he had back pain for two or three months after the injury.  The Veteran reported that since 1966, the back was never bad enough to cause bed confinement.  The Veteran reported that he hurt his back again in 1972 when working for a railroad.  The assessment was mild low back syndrome.  

In an August 1975 claim for compensation, the Veteran reported the October 1966 back injury in service and explained that he was laid up for one month and was given pain medications. He stated that he was treated for the back on and off until service separation. He indicated that his next treatment for the back was in 1975 by Dr. Payne. 

An August 1981 VA examination report indicates that the Veteran reported having a back problem in service.  It was noted that the Veteran apparently had a strain from an old injury but this did not give him a great deal of trouble.  In a September 1983 statement, the Veteran reported having constant back pain  In an April 1985 statement, the Veteran stated that he had the back injury in service in October 1966, he was given a 2 week supply of pain medications, the first week he was in and out of bed, and the second week, the pain got better.  

Emergency rooms records from the Wadley Medical Center dated in July 1991 indicate that the Veteran reported that he hurt his back in April 1991 when moving boxes.  He reported that since April, he had low back pain and pain that went down his left leg to his foot.  He underwent an epidural injection.  

In a February 1997 application for compensation benefits, the Veteran reported having continuing back problems during and since service.  

At the April 1997 VA examination, the Veteran reported having the back injury in service; he was seen by a doctor and treated on one occasion.  He stated that he felt better and was not treated again.  He reported having post-service back injuries in 1968 (a back injury when working on the assembly line at Chrysler); 1971 (back injury when working for the railroad); 1973 (back injury when working for a metal company); and 1991 (motor vehicle accident).  He reported that his current symptoms were a tingling sensation in the back and back pain.  

In a February 2003 claim for compensation, the Veteran stated that he injured his back in service in October 1966, he underwent treatment and was given pain medications, and the back was better.  In a June 2003 notice of disagreement, the Veteran stated that he had problems with his back ever since the in-service injury and his back was giving his problems.  In a December 2006 statement, the Veteran indicated that his back was left in terrible pain since the injury in service.  

At the July 2008 videoconference hearing, the Veteran provided testimony regarding his in-service injury and the circumstances surrounding this injury.  He described falling after catching a heavy crate thrown towards him and experiencing an extreme level of pain in his lower back afterwards.  He also discussed his 1972 post-service injury and noted that he initially received treatment from a private doctor before going to the VA medical center Madison, Wisconsin.  See July 2008 Hearing Transcript, pp. 9-12.  According to the Veteran, he has continued to experience a tremendous level of pain in his back since service.  See July 2008 Hearing Transcript, p. 18.  He stated that he did not seek treatment for the back within one year after service separation and he was told not to say anything about his back injury.  Hearing Transcript, p. 8.  

The Veteran submitted lay statements in support of his claim.  In a February 2006 statement, the Veteran's fellow serviceman, E.S., stated that he and the Veteran served together and worked in the same building for a period of time.  According to E.S., during this time, he observed the Veteran take time off from duty due to his back injury. 

In a December 2008 statement, the Veteran's sister, D.M., stated that the Veteran lived with her in the early 1970's and he injured his back when working for the railroad.  She indicated that the Veteran reported that he had hurt his back when he was in the Army.  She stated that to her knowledge, to this day, the Veteran was having problems with his back. 

The Board finds that the Veteran's lay statements as to continuity of back symptoms since the injury in service to have limited credibility and limited probative value because these statements have been inconsistent and are not supported by the evidence of record.  The lay statements are inconsistent with the Veteran's own statements he made in active service; as noted, the Veteran denied having back symptoms upon service separation examination.  His post service statements are inconsistent.  At times, he reported that the back symptoms from the October 1966 injury resolved in a month or two but other times, he reported that the symptoms continued since the injury.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  

The Veteran first reported a continuity of back symptomatology since the injury in service in the February 1997 claim for compensation.  These lay statements were first almost 30 years after service and were made in connection with the Veteran's claim for compensation for a back disability.  The Veteran's lay statements are also general and do not contain any detailed information about the symptoms such as frequency or duration or type of the symptoms.  For instance, in the February 1997 claim, the Veteran reported having "continuing back problems."  The Veteran's lay statements tended to focus on the October 1966 injury, a fact that is established by the evidence of record, and he only provided general lay statements as to the claimed symptoms since the October 1966 injury.  The Board also finds that the Veteran's lay statements are not supported by or documented by the service treatment records or the post-service treatment records.  

The lay statements by the Veteran's service buddy and sister have limited probative value as to continuity of back symptoms.  The lay statements report that the Veteran sustained back injuries, facts that are already established.  The friend and sister do not provide any lay evidence as to the Veteran's back symptoms in service and since service; the lay statements indicate that the veteran injured his back in service and he currently has back problems.  

Thus, the Board finds that the Veteran's lay statements and the lay statements by the Veteran's service buddy and sister to have little probative value and do not establish that the Veteran had chronic and recurrent back symptoms in service and since service.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not have chronic and recurrent back symptoms in service and since service.  Thus, service connection for a low back disability on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted.

The weight of the competent and credible evidence shows that the Veteran sustained multiple post-service back injuries in addition to the in-service back injury and that he sought treatment for his back after the post-service injuries.  A June 1972 VA Hospital Summary report reflects that he was admitted to the VA medical center in Madison, Wisconsin, with complaints of back pain.  He reported that he hurt his back when he bent forward to lift an item and "noted immediate low back pain."  Physical examination of the back revealed "spasm of the muscles of the low back in the lumbar area."  The Veteran's gait was described as normal and it was noted that he walked on his heels and toes easily.  According to the physician, anteroposterior and lateral views of the X-ray of the lumbosacral spine "revealed narrow fifth lumbar first sacral interspace."  Low back strain was diagnosed. 

A July 1975 report by Dr. Payne indicates that the Veteran reported that he injured his back in service when he attempted to catch a crate of lettuce pitched to him by another service member.  According to the Veteran, he continued to experience back pain for two to three months after this incident and that he hurt his back several years later while working on the railroad in 1972.  He described symptoms of stiffness and mild pain in his back every morning, and noted that the pain was limited to the bilateral lumbar spine area.  Upon physical examination, the examiner observed that the Veteran did not display any limitation of motion and was able to squat, place his elbows between his knees, and perform a good lateral bend.  The Veteran did describe a tightening sensation in his back when conducting the pull forward bend, but the physician observed no palpable tenderness or muscle spasms, and diagnosed mild low back syndrome.  Report of the lumbar spine X-ray revealed unremarkable soft tissues and no fractures or other bony abnormalities.

The Veteran was afforded a VA examination in September 1975, at which time he again discussed his in-service injury and circumstances surrounding this incident.  According to the examiner, the Veteran "insists that he hurt his back lifting while unloading and loading a truck while in military service."  Upon physical examination, the Veteran demonstrated normal range of motion in all planes of the lumbar spine.  X-ray examination of the lumbar spine revealed some narrowness between the L-4 and L-5 disk levels.  The examiner, upon reviewing the films, noted "a small spina bifida involving the first sacral segment."  The examiner further described the intervertebral spaces as well-maintained and the lumbar lordosis as normal.  No signs of neuro-foraminal encroachment were detected.  The diagnosis was chronic back strain. 
The Veteran was provided another VA examination in August 1981, during which he reported that he had a back problem in service but this did not give him a great deal of trouble.  Examination revealed essentially normal range of motion and the diagnosis was history of low back strain.  X-ray examination of the lumbar spine revealed localized degenerative changes suggesting long-standing disc disease at the L4-L5 level.  

Post-service, in April 1991, the Veteran hurt his back while carrying a 70 to 80 pound box, and he was admitted to the Emergency room at the Wadley Regional Medical Center in May 1991.  He was admitted to the Emergency Room a few additional times between May 1991 and June 1991 with complaints of low back pain which travelled to his left lower extremity.  He was provided epidural steroid injections for treatment of the pain.  A July 1991 magnetic resonance imaging (MRI) of the lumbar spine revealed findings of degenerative disc disease at the L3-L4 and L4-L5 interspaces and "posterior central bulging of the annulus fibrosis" at both levels "with secondary impingement on the ventral surface of the thecal sac."  The diagnosis was degenerative disc disease at the L3-L4 and L4-L5 interspaces, with secondary posterior bulging of the annulus brosis and mild stenosis at both levels, and diffuse degenerative hypertrophic spondylitis of the lumbar spine.

During the April 1997 VA examination, the Veteran reported to have injured his back in service.  The Veteran also discussed three of his post-service occupations, and claimed that he reinjured his lower back while working at these positions, usually when lifting or carrying something heavy.  During the interview, the Veteran reported a "tightening sensation" as well as pain on a day-to-day basis in his back.  Physical examination of the back revealed no musculature or postural abnormalities nor any signs of a permanent or fixed deformity.  X-ray examination revealed advanced degenerative changes, mostly corresponding to L3-4 and L4-5 with prominent narrowing of the disc spaces and spur formation.  Based on this evaluation, the diagnosis was degenerative arthritis of the lumbar spine. 

The Veteran submitted medical and lay evidence in support of his claim.  According to Dr. R.S., a May 2005 MRI of the lumbar spine revealed "advanced degenerative spondylosis at multiple levels with moderate degrees of central and lateral spinal canal stenosis."  Dr. R.S. further noted that an X-ray of the lumbar spine "showed moderate-to-severe degenerative changes in the lumbar spine."  Based on her examination of the Veteran, the diagnosis was lumbar radiculopathy with radiating pain into the lower extremities as well as significant and advanced degenerative disc disease of the lumbar spine.  

The Veteran visited with his private treatment physician, R.S., M.D., in July 2006 during which he complained of low back pain that radiated to his lower extremities, predominantly on the left side and occasionally on the right side. Dr. R.S. noted that the Veteran injured his back in service.  She also noted that he has not worked since 1991 and is considered disabled. 

The Veteran submitted a private opinion from Mr. Koah, a licensed rehabilitation counselor, in September 2011.  In the opinion, Mr. Koah indicated that he reviewed the Veteran's claims file.  He notes that the Veteran served on active duty from 1965 to 1967, and was treated for a lumbar spine disorder while in the military.  Based on his review of the Veteran's claims file, Mr. Koah found that a lumbar spine disc disability has been diagnosed and in effect for decades.  According to Mr. Koah, it was more likely than not that the origin of the Veteran' s back disability developed from the original service injury of 1966.  He reasoned that degenerative changes in the discs and arthritis are a common occurrence in back injury sites.  

The Board finds that the weight of the competent and credible evidence establishes that the current low back disability first manifested many years after service separation and is not related to injury or other event in active service.   

The Veteran was afforded a VA examination in January 2015 and medical opinions as to the etiology of the current back disability were obtained.  The January 2015 VA examination report indicates that the VA examiner reviewed the evidence of record and cited to the medical evidence and the Veteran's medical history pertinent to the low back in detail in the VA examination report.  The VA examiner stated that the claims file was reviewed, and the lay statements and verbal histories were considered in forming this opinion.  It was noted that the Board remands dated in June 1982, February 2009, April 2010, and November 2011 were reviewed and considered in forming this opinion, as was VA hearing testimonies in August 1981 and July 2008.  The VA examiner noted that the service treatment records were also reviewed and considered.  The VA examiner cited to the following medical resources and articles in the medical opinion: E.C. Benzel, Biomechanics of Spine Stabilization, Rolling Meadows, American Association of Neurological Surgeons Publications (2001); D. Shedid and E.C. Benzel, Cervical spondylosis anatomy: pathophysiology and biomechanics, Neurosurgery, 60 (1 Suppl):1-15, (2007); www.emedicine.medscape.com/article/311113-overview; M.W. van Tulder, "Spinal radiographic findings and nonspecific low back pain . A systematic review of observational studies," Spine, 22 (4): 427-34, (1997).  WALTER R. FRONTERA, JULIE K. SILVER, THOMAS D. RIZZO JR., ESSENTIALS OF PHYSICAL MEDICINE AND REHABILITATION, Lumbosacral Radiculopathy [4], (3rd ed.).   

The VA examiner concluded that the diagnoses were in-service lumbar strain, temporary condition without residuals, date of diagnosis 1966; and lumbar spondylosis (degenerative disc disease and degenerative joint disease) with bilateral lower extremity radiculopathy, new, separate and unrelated condition, with a date of diagnosis in 1981 and 2006.  

The VA examiner opined that it was less than likely that any of the low back disabilities diagnosed on examination are congenital abnormalities.  He noted that the service treatment records indicate no pre-existing back condition prior to military service, but do indicate an in-service injury of back strain in October 1966 which improved with treatment and a chronic back condition was not indicated on separation exam.  The VA examiner noted that the current VA examination indicates a diagnosis of lumbar spondylosis (degenerative disc disease and degenerative joint disease) with associated bilateral lower extremity lumbar radiculopathy.  The VA examiner noted that spondylosis is an acquired condition related to natural process of aging, is seen in 10 percent of individuals by the age of 25 years and in 95 percent by the age of 65 years.  The VA examiner concluded that the spondylosis was less than likely to be a congenital process.  He cited to medical research and information that supports this conclusion.   

The VA examiner reviewed the x-ray exams performed in 1972 and 1975.  A VA hospital orthopedic note dated June 28, 1972 and associated radiographic studies indicate that X-ray show a narrow fifth lumbar first sacral interspace.  A VA examination dated in September 9, 1975 indicates that the x-ray indicates a small spina bifida of first sacral segment; however the VA examiner noted that the radiologist report on this date does not indicate this finding and subsequent and more sophisticated radiographic reports do not indicate this finding or diagnosis.  The VA examiner noted that spina bifida is a developmental congenital disorder caused by the incomplete closing of the embryonic neural tube with the outer part of some of the vertebrae is incompletely fused.  In the mildest forms, such a spina bifida occulta the condition is asymptomatic and the incidence of occurrence is approximately 10-20 percent of the population.  The VA examiner noted that most cases are diagnosed incidentally from spinal X-rays, and research studies suggest no relationship between mild forms of spina bifida and back pain.  The VA examiner indicated that since the Veteran has had no intervention surgical procedures, the condition was not noted on subsequent radiographic studies, the overwhelming evidence is against this congenital disorder being present in this Veteran.  

The VA examiner noted that the lumbar MRI dated in March 14, 2005 reports that the spinal canal is moderately narrowed due to combination of pre-existing developmental stenosis and degenerative spondylosis.  The VA examiner further noted that a prior lumbar MRI dated July 9, 1991 does not indicate a developmental stenosis, but rather a L3-5 relative spinal stenosis due to degenerative bulging disc disease.  The VA examiner stated that since the stenosis was not present in 1991, it is unlikely to be an congenital spinal stenosis disorder, and therefore it is less than likely that any of the low back disabilities diagnosed on examination are congenital abnormalities.  

The VA examiner opined that it was less than likely the current lumbar spondylosis (degenerative disc disease and degenerative joint disease) with bilateral lower extremity radiculopathy is the result of the October 1966 in-service episode of back strain (after unloading a truck), or otherwise causally or etiologically related to the Veteran's military service and set forth the rationale for this opinion.  The VA examiner noted in detail the service treatment records and examination reports.  Specifically, an October 4, 1966 service treatment record indicates that the Veteran sustained a strained back while unloading truck.  The problem was improving on October 10, 1966 and treated with physical therapy.  The VA examiner indicated that separation examination in March 1967 indicates a history of back strain on October 4, 1966, but indicates no recurrent back pain, or abnormal back physical exam findings.  A statement of medical condition in April 28, 1967 indicates no change in medical condition since March 16, 1967.  The VA examiner stated that this would suggest no ongoing or chronic back condition.  

The VA examiner cited to the VA hospital orthopedic note of June 28, 1972 which indicates that the Veteran sustained a back injury working for railroad on May 23, 1972 with localized non-radiating back pain with numbness on anterior thighs; the assessment was lower back strain.  X-ray examination indicated a narrow fifth lumbar first sacral interspace assessed as lower back strain and treated with traction, bed rest and hot baths.  The VA examiner stated that this is medical evidence of an intercurrent injury, and there was no evidence of spondylosis on X-ray report. 

The VA examiner noted that the pension exam by Dr. Payne dated in July 28, 1975 indicates a history of hurting the back in the military in 1966 and again while working for railroad in 1972 without radiation or confinement, without limitation in range of motion, and normal X-ray study; the assessment was mild lower back syndrome.  The VA examiner noted that again, there was no evidence of spondylosis noted on X-rays.  

The VA examiner cited to the VA examination report dated in September 1975.  It was noted that the VA examination report indicates a disconnected history of injuring the back in the military and after the military and post service hospitalizations.  Back examination revealed normal range of motion and normal spine and neurological exams.  X-ray exam indicates small spina bifida of first sacral segment, although lumbar spine radiographic report does not indicate this finding.  The assessment was historical chronic back strain with exam revealing no orthopedic pathology.  It was noted that a nurse practitioner exam on same date indicates "that Veteran's back hurts around the waist line & sometimes goes up, that straining makes it worse and no complaints of any numbness or extremity radiation."  The VA examiner noted that X-rays reports begin to suggest a narrowing between L4 and L5 interspaces, but do not diagnosis spondylosis until about eight years after military separation, and not within the presumptive period.  

The VA examiner cited to the VA examination report dated in August 1981 which  indicates normal range of motion of the back and x-ray findings of degenerative disc disease and degenerative joint disease and osteophyte formation, consistent with a suggestion of long-standing disc disease at L4-5 level.  The VA examiner noted that there is no definition of longstanding, but x-rays studies before 1975 do not indicate any suggestion of lumbar disc disease.  The VA examiner stated that this would suggest that the lumbar spondylosis with degenerative disc disease and degenerative joint disease is a new and separate back condition, and this evidence does not offer any substantial support of a nexus link between the in-service injury and the current diagnosis.  

The VA examiner reviewed the Veteran's own report of back injuries and cited to the VA hearing on August 3, 1981 (the Veteran confirmed injury to back in-service at Camp Shelby and after military separation while working at Chrysler Corporation and while working at railroad company), and the private medical records from Wadley Regional Medical Center Emergency Room dated May 2, 1991 (indicates a lower back injury at work with radiation of pain to legs on April 26, 1991 with x-rays showing advanced lower lumbar spinal degenerative disease primarily affecting the intervertebral disc spaces at L3-4 and L4-5).  The VA examiner indicated that this is evidence of additional intercurrent lower back injury.  

The VA examiner also cited to the private medical records from the Wadley Regional Medical Center dated July 7, 1991 (indicates a back injury at work on April 26, 1991 with chronic back pain and left lower extremity radicular pain treated with lumbar steroid injection and the 2nd lumbar steroid injection in July 1991 and the third lumbar steroid injection in July 1991), a VA examination report dated April 27, 1997 (indicates intercurrent back injuries while working for Chrysler Corp, Northwestern Railroad, and Rentals Metal Company and 1991 motor vehicle accident, with findings of no musculature or postural abnormalities and no apparent permanent or fixed deformity, decrease range of motion and x-rays showing advanced degenerative changes, mostly corresponding to L3-4 and L4-5 with prominent narrowing of the disc spaces and spur formation with assessment of degenerative arthritis of the lumbar and cervical, spine).  The VA examiner noted that these findings suggest progression of the degenerative disc disease.  

The VA examiner noted that radiographic studies begin showing lumbar spondylosis (degenerative disc disease and degenerative joint disease) in about August 1981, with subsequent progression of the condition to include osteophyte formation, central canal stenosis and foraminal narrowing on March 14, 2005 lumbar spine MRI.  It was noted that current VA lumbar x-ray indicates spondylosis progression of moderate to marked spondylosis of the lumbar spine with disc space narrowing, sclerotic endplate changes, and prominent osteophytic spurring.  The VA examiner noted that spondylosis is an acquired progressive condition related to natural process of aging, and is seen in 10 percent of individuals by the age of 25 years and in 95 percent by the age of 65 years.  

The VA examiner noted that the VA primary care treatment note dated May 13, 1999 indicates degenerative joint disease of the back; the VA Emergency Room records dated November 23, 2003 indicates chronic back pain assessed as muscle spasm; a VA primary care note dated November 23, and January 19, 2005 indicates complaint of low back pain with normal deep tendon reflexes and balanced and steady gait.  The VA examiner indicated that these  notes suggest an ongoing and chronic back condition. 

The VA examiner noted that the lay statement by E.S. dated in February 2006 indicates the Veteran injured his back during military without specific details.  The VA examiner stated that this statement supports the service treatment records' documentation of in-service injury but does not establish a nexus link.  The VA examiner noted that the private medical records by Dr. Sharma dated in July 2006 show findings of lumbar radiculopathy, radiating pain into lower extremities, left more than the right, significant and advanced degenerative disc disease of the lumbar spine, which, the VA examiner noted, suggests the progressive nature of the spondylosis.  

The VA examiner indicated that the weight of the medical evidence does not support a nexus link between the Veteran's current lumbar spondylosis and the in-service back strain injury.  The VA examiner noted that the private treatment records and the EMG dated in August 2006 indicate chronic left lumbar radiculopathy and peripheral neuropathy which the VA examiner noted was likely a result of diabetes mellitus.  The private treatment records dated in September 2006 indicate chronic lumbar radiculopathy, essentially bilateral, and advanced degenerative disc disease of the lumbar spine.  The VA examiner noted that lumbosacral radiculopathy results from nerve root impingement and/or inflammation that has progressed enough to cause neurologic symptoms in the areas that are supplied by the affected nerve.  Etiologies of the radiculopathy include disc or bony foraminal encroachments, tumors, and metabolic disorders.  The VA stated that the overwhelming medical evidence is that the radiculopathy is related to disc or bony foraminal encroachments, again supporting the progression of the lumbar spondylosis.  The VA examiner noted that the lay statement by M. dated in December 2008 indicates that the Veteran reported to her that he injured his back in Army and sustained intercurrent back injury while working at railroad after military discharge.  The VA examiner indicated that again, this support the service treatment record evidence of in-service and intercurrent injury, but does not help to establish a nexus link of the current back injury to the current lumbar spondylosis with radiculopathy.  

The VA examiner noted that the summation note by Mr. Koah dated in September 2011 which indicates that evidence shows a lumbar disc disability is now diagnosed and has been in defect for decades, that degenerative change in disks and arthritis is a common occurrence in back injury sites, and that it appears more likely than not that the origins of this back disability developed from the original service injury of 1966.  The VA examiner noted that there was no rationale for Mr. Koah's statement-or evidence that etiological attribution for the spondylosis could be related to aging or the intercurrent injury or explanation to establish a nexus link between the in-service back injury and the current spondylosis.  The VA examiner noted that the VA medical center primary care notes dated from July 2011 to March 2013 do not indicate ongoing complaint or treatment for a lower back condition, but the records do indicate diagnosis and treatment of cervical spine spondylosis in September 1999 with bilateral upper extremity radicular symptoms, which is suggestive of widespread degenerative spondylosis, further supporting the fact that it is related to the aging process.  The VA examiner concluded that the weight of the medical evidence does not support a nexus link between the Veteran's current lumbar spondylosis and the in-service back strain injury.

The VA examiner opined that it was less than likely that the current lumbar spondylosis (degenerative disc disease and degenerative joint disease) with bilateral lower extremity radiculopathy is the result of the October 1966 in-service episode of back strain (after unloading a truck), or otherwise causally or etiologically related to the Veteran's military service, but rather is more than likely etiologically related to degenerative changes of aging and post-military intercurrent back injury.  The VA examiner cited to the supportive medical resources and articles.  

The Board finds the January 2015 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner, a medical doctor, comprehensively reviewed the claims folder and the Veteran's medical history in detail, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiner cited to the facts and medical research that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render the medical opinions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinion to have great probative weight.

The Board finds that the September 2011 private medical opinion to have less probative weight than the VA medical opinion.  The Board does not question the Mr. Koah's competence and expertise as a rehabilitation counselor.  However, the opinion has limited probative value because it is unclear whether Mr. Koah reviewed the entire record including the evidence of multiple post-service back injuries.  The Board finds that the January 2015 VA medical opinion to be a more comprehensive analysis of the medical evidence and the Veteran's medical history pertinent other back. It is clear from the VA examination report that the VA examiner reviewed the Veteran's entire medical history and provided a more detailed rationale than Mr. Koah.  Further, the VA examiner, as a medical doctor, has the training and expertise to provide medical opinions as to the etiology of the current lumbar spine disability.  For these reasons, the Board finds that January 2015 VA medical opinion to have greater probative value and it outweighs the opinion by Mr. Koah.  

The Veteran himself has related his low back disability to the injury he sustained in active service.  The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of arthritis or disc disease falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training.  As discussed in detail above, the weight of the competent and credible evidence establishes that there is no relationship between the Veteran's current low back disability and the injury he experienced during active service.  

The Board finds the weight of the competent and credible evidence shows that the low back disability to include arthritis and disc disease did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the low back disability, and the claim for service connection is denied.  


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back disability, to include arthritis and disc disease, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


